Title: From George Washington to Thomas McKean, 2 August 1781
From: Washington, George
To: McKean, Thomas


                        
                            Sir
                            Head Quarters near Dobbs’s Ferry 2d Augt 1781
                        
                        Congress will readily conceive the disagreeable situation in which I find myself, when they are informed,
                            that I am not stronger at this advanced period of the Campaign than when the Army first moved out of their Winter
                            Quarters—Justice to my own feelings and Character requires that I should lay before that Honorable Body, a summary of the
                            measures I have taken to obtain reinforcements, and inform them, likewise, of the little success with which my
                            requisitions have hitherto been attended.
                        I shall not go back to the date of the Requisition of October last to the several States, which was made in
                            consequence of the new regulation of the Army, and went to the number of Men called for by that arrangement. It will
                            suffice to say, that the Recruits sent in were comparatively small in proportion to the deficiencies, as may be seen from
                            the Returns which I have from time to time transmitted to Congress.
                        I will begin  with the transactions subsequent to the Conference I had with Count de Rochambeau at Wethersfeild in
                            May, when a plan of operations was concerted, and the inclosure No.1. written to the States of New Hampshire—Massachusetts
                            Bay—Rhode Island and Connecticut. Letters similar to the foregoing were written, upon my return to New Windsor, to the
                            other States as far as Pennsylvania inclusive, from which last, 1600 Militia were required, but it having been found that
                            that State had been called upon by Congress to send 2400 Militia to Virginia, I withdrew my request, and apportioned the
                            number asked of them to the other States—requiring only a Corps of 300 Rifle Men from Pennsylvania.
                        Being very desirous of getting my force (especially the Continental Troops) together as soon as possible, or
                            in other words, by the time I could prepare Boats—collect Stores &ca I wrote the letter No. 2 to the States of New
                            Jersey—Connecticut—Massachusetts and New Hampshire, with this variation in respect to Connecticut, that I desired 800 of
                            her Militia might be sent without loss of time to West point, that I might be thereby enabled to withdraw part of the
                            Continental Garrison from that post for Feild service—And as I found that I should be under the absolute necessity of
                            calling down Hazens and the two Continental Battalions of New York, which had been sent up for the security of the
                            Northern Frontier, I, upon the 25th of June, wrote to His Excellency Govr Hancock and to the Officers commanding the
                            Militia in the Western parts of Massachusetts, and requested that 600 (part of the quota asked for) might be marched
                            without loss of time to Albany, to replace the Continental Troops drawn from that Quarter. Notwithstanding this, by my
                            last letters from Brigr Genl Clinton dated at Albany the 20th ulto not a single Man had come in from Massachusetts, and by
                            a Return from General Mcdougall commanding at West point, only 176 from Connecticut had arrived at that post yesterday. In
                            short, not a single Militia Man from any State has joined the Army, except the few just mentioned—about 80 Levies of New
                            York and about 200 State Troops of Connecticut, both of which were upon the Lines previous to my leaving our Winter
                            Cantonments.
                        The inclosure No. 3. exhibits a Return of all the Recruits which have joined the Continental Battalions in
                            this Army since the new arrangement of them. The numbers which have joined in the course of last month
                            are particularly designated.
                        The General Return for June, which I have lately sent by Capt. Roberts to the Board of War, furnishes a state
                            of the Army up to the 1st of July. To this is to be added the Recruits which have joined since—and a deduction is to be
                            made for the Casualties of July.
                        For the better understanding the General Return, it may not be amiss to remark, that the Light Infantry with
                            the Marquis de la Fayette are included in the Column "upon command." as are the Boatmen—Waggoners—extra Artificers—small
                            detached Guards for various purposes—Waiters and Labourers in the Quarter Master’s and Commisary’s departments, in the
                            same Column, and that designated on "extra service." all which being deducted from the total; exhibits an Army upon paper,
                            rather than an operating Force. I have in vain endeavoured to remedy this monstrous deduction: But the Civil departments
                            having been totally destitute of Money, have been unable to hire or pay the Men necessary for their uses, and I have
                            therefore been obliged to spare them from the Line to prevent a total stagnation of business.
                        While I think it my duty faithfully to draw this picture, disagreeable as it is, both for the full
                            information of Congress and my own justification, it becomes incumbent upon me to add, that I shall exert my utmost
                            abilities so to improve the means with which I may be furnished, that the present Campaign, if not decisive, may be, not
                            inglorious, but in some degree advantagious to America.
                        I have again written in the most pressing manner to the States as your Excellency will find by the inclosure
                            No. 4. of equal date with this. I flatter myself it will have some avail; but I am at all events happy in thinking, that
                            one of the ends proposed by the plan of operations concerted at Wethersfeild will take effect—that of obliging the enemy
                            to recall a considerable force from the Southward to support New York.
                        It is with pleasure I assure your Excellency that, by great exertions and powerful aids from the States of
                            Massachusetts and Rhode Island, the heavy Artillery—Stores &ca many of which were also lent by
                            those States, have come on to the North River in a manner beyond my expectation—Those from Pennsylvania are halted at
                            Philadelphia ’till any prospects of obtaining Men are more encouraging. I thought it best to do this, that I might not
                            have to transport them back again, or be encumbered with them here, should we not be able to prosecute offensive
                            operations. I have also the pleasure to inform you, that vigorous exertions are making by the four New England States to
                            furnish a competent supply of Beef Cattle. I have the honor to be with the greatest Respect Yr Excellency’s Most obt Servt
                        
                            Go: Washington
                        
                        
                            P.S. I informed your Excellency in my last, that by the account of a Deserter, part of the Troops had
                                arrived at New York from Virginia. This is contradicted by others who have come out since, who say that troops are
                                expected from that quarter.
                        

                    